Citation Nr: 1023393	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-22 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes cavus with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk 




INTRODUCTION

The Veteran served on active military service from April 2004 
to June 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which continued a previously assigned 10 
percent rating for bilateral pes cavus with plantar 
fasciitis.  

The Board notes that a May 2006 rating decision awarded 
service connection for bilateral pes cavus with plantar 
fasciitis and assigned a 10 percent rating.  The Veteran's 
December 2006 claim for an increased rating was received 
within one year of receiving notice of the May 2006 
decision.  The Board has carefully reviewed the December 2006 
application and finds that it cannot be construed as a notice 
of disagreement with the May 2006 decision that granted 
service connection for bilateral pes cavus with plantar 
fasciitis and assigned an initial 10 percent rating.  The 
Veteran indicated that his letter served as a "reopen[ed] 
claim for an increase," and he did not express any specific 
disagreement with the May 2006 decision.  Therefore, the 
Board finds that the December 2006 correspondence from the 
Veteran, submitted within a year of the notice of the May 
2006 decision, is indeed a new claim.  See 38 C.F.R. §§ 
20.302, 20.1103 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this appeal.  
The Boston, Massachusetts RO notified the Veteran of the 
information and evidence needed to substantiate his claim for 
an increased rating for a bilateral pes cavus with plantar 
fasciitis disability in correspondence dated in January 2007.  
The notice included information about how VA determines the 
disability rating and effective date when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

During a VA feet examination in February 2007, the Veteran 
reported progressively worse pain since the onset of the pes 
cavus when running and pain in the heel and arch of both feet 
when standing.  Unfortunately, neither the April 2006 VA 
examination report nor a February 2007 VA feet examination 
report included any explicit objective findings related to 
dorsiflexion of the toes, limitation of dorsiflexion of the 
ankle, or tenderness under the metatarsal heads in accordance 
with 38 C.F.R. § 4.71a and Diagnostic Code 5278 (2009).  
Therefore, each examination report is inadequate because the 
findings are too vague to properly rate the disability, and 
the AMC/RO should schedule him for an additional VA feet 
examination.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for a bilateral pes 
cavus with plantar fasciitis disability.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above-requested development 
has been completed to the extent 
possible, the AMC/RO should arrange for 
the Veteran to undergo a VA feet 
examination.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
examiner for review of the case.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all examination 
findings.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Feet Examination, revised on May 1, 2007; 
including a report of dorsiflexion in all 
toes, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, 
any marked tenderness under the 
metatarsal heads, marked contraction of 
plantar fascia with dropped forefoot, all 
toes hammer toes, very painful 
callosities, and marked varus deformity. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


